                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  UNITED STATES OF AMERICA,                      )
                                                 )
         Plaintiff/Respondent,                   )    Criminal Action No. 5: 18-019-DCR
                                                 )                    and
  V.                                             )     Civil Action No. 5: 19-408-DCR
                                                 )
  SCOTT W. SULIK,                                )        MEMORANDUM ORDER
                                                 )
         Defendant/Movant.                       )

                                     *** *** *** ***

       Defendant/Movant Scott Sulik has filed a motion seeking to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. [Record No. 46] Sulik claims that his attorney provided

ineffective assistance. Based upon this assertion, the United States ordinarily will seek to

obtain an affidavit of the movant’s trial attorney in an effort to refute some or all of the

defendant’s claims. In this regard, the Court notes that authority from several circuits,

including this circuit, would indicate that Sulik has waived his otherwise valid assertion of

attorney-client privilege with respect to the specific matters raised in his § 2255 motion. See

United States v. Pinson, 584 F.3d 972, 977 (10th Cir. 2009), cert. denied, 559 U.S. 955 (2010);

In re Lott, 424 F.3d 446, 453 (6th Cir. 2005); Bittaker v. Woodford, 331 F.3d 715, 716 (9th

Cir. 2003) (en banc); Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001); Tasby v.

United States, 504 F.2d 332, 336 (8th Cir. 1974); and Laughner v. United States, 373 F.2d 326,

327 (5th Cir. 1967).

       Accordingly, it is hereby

       ORDERED as follows:

                                             -1-
       On or before October 21, 2019, Defendant/Movant Sulik is DIRECTED to respond

to the question of whether he has waived the attorney-client privilege regarding all claims of

ineffective assistance of counsel concerning his motion filed pursuant to 28 U.S.C. § 2255.

[Record No. 46]

       Sulik is advised that a finding of implied waiver will result in the United States being

allowed to contact his former attorney for the purpose of obtaining information necessary to

respond to his claims of ineffective assistance of counsel.

       Dated: October 7, 2019.




                                             -2-
